Citation Nr: 1623963	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  04-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an award of attorney fees based on increased evaluation of arthritis of the lumbosacral spine.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the issues of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for arthritis of the lumbosacral spine, entitlement to separate ratings for neurological abnormalities of the lower extremities associated with the service-connected low back disability, entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, and entitlement to a total disability rating based on individual unemployability, were addressed in the May 2014 Board remand.  The development ordered has not yet been completed and the issues have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

In an April 2016 letter, the appellant withdrew his appeal pertaining to the issue of entitlement to attorney fees based on increased evaluation of arthritis of the lumbosacral spine.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant pertaining to the issue of entitlement to attorney fees based on increased evaluation of arthritis of the lumbosacral spine have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative in writing.  38 C.F.R. § 20.204.

Here, in an April 2016 letter, the appellant requested that the appeal of the issue of entitlement to attorney fees based on increased evaluation of arthritis of the lumbosacral spine be deemed withdrawn.  Hence, there remain no allegations of fact or law for appellate consideration relating to this issue.  Thus, the Board has no jurisdiction to review the appeal of the issue, and it is dismissed.


ORDER

The appeal pertaining to the issue of entitlement to attorney fees based on increased evaluation of arthritis of the lumbosacral spine is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


